UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 2) INTERFACE, INC. (Name of Issuer) Class A Common Stock, $0.10 par value per share (Title of Class of Securities) (CUSIP Number) July10, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. Theinformation required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP NO.458665106 13G 1 NAMES OF REPORTING PERSONS A. Kimbrough Davis** Patricia Adams Rainey Anderson*** Mary Anne Anderson Lanier**** Harriet Adelaide Anderson Langford**** 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0 12 TYPE OF REPORTING PERSON IN ** Solely in his capacity as Co-Executor of the Estate of Ray C. Anderson. *** Solely in her capacity as Co-Executor of the Estate of Ray C. Anderson and as Co-Delegate for the shares of Interface, Inc. previously held by the Estate of Ray C. Anderson. **** Solely in her capacity as Co-Delegate for the shares of Interface, Inc. previously held by the Estate of Ray C. Anderson. Item 1.(a) Name of Issuer: Interface, Inc. (the “Company”) (b)Address of Issuer’s Principal Executive Offices: 2859 Paces Ferry Road, Suite 2000 Atlanta, GA 30339 Item 2.(a) Name of Persons Filing: A. Kimbrough Davis, Co-Executor Patricia Adams Rainey Anderson, Co-Executor and Co-Delegate Mary Anne Anderson Lanier, Co-Delegate Harriet Adelaide Anderson Langford, Co-Delegate (b) Address of Principal Business Office or, if none, Residence: A. Kimbrough Davis 1100 Peachtree Street Suite 1600 Atlanta, GA 30309 Patricia Adams Rainey Anderson 2660 Peachtree Road, NW, #28B Atlanta, GA 30305 Mary Anne Anderson Lanier 2829 Tanner Lake Trail Marietta, GA 30064 Harriet Adelaide Anderson Langford 186 Pine Tree Drive LaGrange, GA 30240 (c)Citizenship: United States of America, for all filing persons. (d)Title of Class of Securities: Class A Common Stock, $0.10 par value per share (e) CUSIP Number: Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under Section 15 of the Act, (b) o Bank as defined in Section 3(a)(6) of the Act, (c) o Insurance Company as defined in Section 3(a)(19) of the Act, (d) o Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) o Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) o Employee Benefit Plan or Endowment Fund in accordance with 13d-1 (b)(1)(ii)(F), (g) o Parent Holding Company or control person in accordance with Rule 13d-1 (b)(1)(ii)(G), (h) o Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) o Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) o A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K).If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution:. Item 4 (a)-(c)The responses of the Reporting Persons to Items 1 and 5 - 11 on the cover page are incorporated herein by reference. On July 10, 2012, all of the 3,524,669 shares of Class A Common Stock (the “Common Stock”) of Interface, Inc. (the “Company”) previously acquired by the Estate of Ray C. Anderson were distributed to beneficiaries of the will of Ray C. Anderson.In connection with these distributions, the Co-Delegates transferred all authority as proxy and delegate with respect to the shares. After giving effect to the transactions described in this paragraph, the Reporting Persons no longer beneficially own any of the shares of the Company’s Common Stock in their respective capacities as Co-Executors and/or Co-Delegates for the Estate of Ray C. Anderson. Item 5.
